    IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )         CRIMINAL ACTION NO.
       v.                               )           2:18cr243-MHT
                                        )                (WO)
WILLIAM DECORY MAURICE                  )
EASTERLY                                )

                           OPINION AND ORDER

      This    case    is   now     before    the    court     on   defendant

William Decory Maurice Easterly’s motion to review the

pretrial      detention     order       entered    by   a   United    States

Magistrate       Judge     after    a    hearing.        Pursuant     to   18

U.S.C. § 3142, this court reviewed the transcript of

the    initial       detention      hearing       (on   which      both    the

government and Easterly asked the court to rely), held

its    own    hearing,      received        additional      evidence,      and

conducted      an    independent        review     of   the   case.        See

United States v. King, 849 F.2d 485, 489-90 (11th Cir.

1988).       For the reasons stated below, the court affirms

the magistrate judge’s detention order.

      The Bail Reform Act of 1984 provides that if, after

a     hearing,      “the    judicial        officer      finds     that     no
condition or combination of conditions will reasonably

assure the appearance of the person as required and the

safety    of    any    other   person    and    the     community,      such

judicial       officer    shall    order      the   detention      of    the

person before trial.”             18 U.S.C. § 3142(e)(1).               “[A]

finding of either danger to the community or risk of

flight    will    be     sufficient     to     detain    the    defendant

pending trial.”          King, 849 F.2d at 489 (quoting United

States v. Portes, 786 F.2d 758, 765 (7th Cir. 1985)).

The     “dangerousness”        necessary       to     justify     pretrial

detention “has a much broader construction than might

be commonly understood in everyday parlance.”                      Id. at

487, n.2.        In fact, “the risk that a defendant will

continue to engage in drug trafficking constitutes a

danger    to    the    ‘safety    of    any    other     person    or    the

community.’”          Id. (quoting S. Rep. No. 98-255, 98th

Cong., 1st Sess. 1983, 1984 U.S.C.C.A.N. 3182, 3195-

96).

       The Act further provides a rebuttable presumption

“that no condition or combination of conditions will



                                    2
reasonably          assure   the     appearance         of    the    person      as

required       and     the   safety        of    the     community        if    the

judicial officer finds that there is probable cause to

believe that the person committed an offense for which

a maximum term of imprisonment of ten years or more is

prescribed in the Controlled Substances Act (21 U.S.C.

801    et    seq.)....”        18    U.S.C.       § 3142(e)(3)(A).              The

statutory presumption puts the burden on the defendant

to produce evidence “to suggest that he is either not

dangerous or not likely to                   flee if turned loose on

bail.”       United States v. Hurtado, 779 F.2d 1467, 1479

(11th Cir. 1985).            “The defendant’s obligation to come

forward with evidence,” however, “does not shift to the

defendant       the       government’s          burden       of   persuasion.”

United States v. Quartermaine, 913 F.2d 910, 916 (11th

Cir.        1990)     (citing        King,       849      F.2d       at        488).

Furthermore,          even    if      the        defendant          rebuts      the

presumption,         it    remains    “as       an     evidentiary        finding

militating against release, to be weigh[ed] along with

other evidence....”             King, 849 F.2d at 488 (quoting



                                       3
Portes, 786 F.2d at 764).

       The statutory presumption for detention arises in

this    case.       Easterly,      along    with       four       others,    was

indicted by a grand jury for conspiracy and possession

with    intent    to    distribute cocaine            and     marijuana,      in

violation of 21 U.S.C. §§ 841(a)(1) and 846.                             These

offenses     carry     a    mandatory     minimum          sentence    of    ten

years    under    the       Controlled     Substances         Act,    see     21

U.S.C.       § 841(b)(1)(A)(ii),           and        a      grand      jury’s

indictment constitutes probable cause to believe that

Easterly committed such offenses.                  See King, 849 F.2d

at 487-88.       Therefore, the rebuttable presumption that

“no     condition      or     combination        of        conditions       will

reasonably       assure      the   appearance         of    the    person     as

required and the safety of the community” applies here.

18 U.S.C. § 3142(e)(3)(A).

       The   government       presented     compelling            evidence    of

Easterly’s dangerousness.                Montgomery DEA Task Force

Officer      Scott      Kendall     testified          that       authorities

wiretapped and intercepted phone conversations between



                                     4
Easterly    and    one    of         his     co-defendants,    Jose

Ocampo-Gonzalez,    allegedly          discussing     transactions

involving “kilogram quantities of cocaine.”                 Aug. 3,

2018 Hr’g Tr. (doc no. 128) at 23:11-15.              One of these

intercepted calls, dated April 15, 2018, occurred just

prior to what Officer Kendall testified was a drug buy

between Easterly and Ocampo-Gonzalez.            In the course of

the conversation, Easterly told Ocampo-Gonzalez: “I got

my son with me ... [t]oday.               But, if you want ... if

it’s true then ... he’ll just have to ride with me ...

I should be leaving here in about an hour and half.”

Gov’t Ex. 1 (CD); Linesheets of Calls (doc. no. 81-4);

see also CD of Calls (doc. no. 81-3).             Later that day,

having been tipped off by the call, Alabama authorities

conducted   a   traffic   stop       on    Easterly   and   found   a

firearm and one kilogram of cocaine in his car.                 The

government produced video footage from the traffic stop

that clearly shows Easterly’s 13-year-old son in the

front passenger’s seat of            the car just next to the

front middle console in which police found the cocaine.



                                 5
The     police    retrieved      the       firearm     from      Easterly’s

waistband.       Thus, it appears that Easterly took his son

with him to the alleged drug deal.

      After the Alabama police stop in April, and with

knowledge that charges made against him would likely

follow, Easterly continued to engage in drug activity.

He was stopped again in July, this time in Georgia,

where    police      found     half    a    kilogram      of   cocaine,     a

firearm,      marijuana,        hydrocodone          tablets,      and     an

unidentified powdery substance in his car.

      Easterly’s engagement with the alleged conspiracy

does not appear to have been minor.                   After the traffic

stop in April, police obtained a search warrant for

Easterly’s       home    and    storage      unit.        At     his    home,

authorities found one-quarter kilogram of cocaine, four

to    five   pounds      of    marijuana,      47.5      grams    of    crack

cocaine,     hydrocodone       pills,       digital    scales,     a    money

counter, and approximately $ 30,000 in cash.                           At the

storage      unit,      authorities        found   two    handguns,       one

rifle, digital scales, approximately $ 200,000, and two



                                      6
containers        of   an    unidentified         powdery        substance.

Easterly was later arrested after returning home from

out of state once he learned about the warrant for his

arrest.

       At   the    hearing        before    the    magistrate          judge,

Easterly     attempted      to     establish      that    he    was     not    a

flight risk or a danger to the community.                        He pointed

out that, although he was charged over a decade ago

with    three     separate       assault    charges       and    failed       to

appear in court for a traffic violation, he had no

criminal     convictions      on    his    record,       and    one    of   the

assault charges did not result in an indictment.                              He

also argued that he is trusted and supported by his

community, as shown by his active barbershop business

and “day-to-day dealings with the community over the

last 20 years.”        Aug. 3, 2018 Hr’g Tr. (doc. no. 128)

at     12:24-13:5.           As     evidence       of     this        positive

relationship, he drew the court’s attention to several

members of the community who attended the hearing to

show him support.            Easterly also suggested potential



                                     7
conditions for release and argued that, if implemented,

they would alleviate concerns regarding his appearance

in court or danger to the community.                       One witness, at

the hearing to supplement the evidence presented to the

magistrate      judge,   testified          to     his     willingness       and

ability    to    serve     as    a        third-party       custodian        for

Easterly, should he be released.                  Easterly also offered

to post his own property for bond.

    Easterly’s evidence speaks to his risk of flight,

but is less compelling with respect to the danger he

would   pose    if   released    pending          trial.         Easterly     is

charged with conspiracy and possession with intent to

distribute cocaine and marijuana, and thus the charges

allege conduct that likely occurred over a period of

time.     The court recognizes, however, that though the

evidence   in    support    of   these           charges    is    not   of    an

isolated     incident      and       is     of     a     significant     drug

operation, that evidence might not necessarily warrant

denial of pretrial release if all other circumstances

pointed in the direction of release.                     But there are two



                                      8
added   concerns.        First,       the   evidence     shows     that

Easterly’s     significant     April        encounters     with    law

enforcement, with knowledge that charges would likely

follow, did not deter him from continuing his criminal

conduct.     Second, the court is especially troubled that

Easterly would be so reckless and insensitive as to

take a child, his 13-year-old son, to a drug buy and

thereby place his son in such an extremely dangerous

situation.     In light of these two circumstances taken

together     and   in    conjunction        with   all   the      other

evidence,     including      that      of     Easterly’s       alleged

connection to a significant drug operation, the court

does not and cannot trust Easterly, no matter what the

conditions of release, singularly or in combination,

are, to cease drug activity.

    Based     on   the   evidence     of    Easterly’s    continuing

drug-related activities in the face of an intervening,

significant law-enforcement interaction, with knowledge

that drug charges were imminent; the evidence of the

dangerous and harmful situation in which he placed his



                                  9
son;    and     the    evidentiary        weight     of    the    § 3142(e)

presumption, the court finds that the government has

met    its    burden    of    showing     by   clear       and   convincing

evidence       that    no     combination       of     conditions       will

reasonably      assure       the   safety      of    the    community     if

Easterly is released pending trial.

                                    ***

       Accordingly, it is ORDERED that:

       (1)    Defendant      William    Decory       Maurice     Easterly’s

motion for review of detention order (doc. no. 108) is

granted.

       (2) The detention order of the magistrate judge

(doc. no. 87) is affirmed.

       DONE, this the 9th day of October, 2018.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
